COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER OF ABATEMENT

Appellate case name:         Patrick Earl Ruffin, Jr. v. The State of Texas

Appellate case number:       01-14-00927-CR

Trial court case number: 1445769

Trial court:                 263rd District Court of Harris County

        Appellant filed a notice of appeal from the trial court’s October 31, 2014 Judgement of
Conviction by Jury. The time for appellant’s brief to be filed in this appeal has expired, and no
brief is on file. The record reflects trial counsel, Mark Lipkin, was permitted to withdraw and
that appellate counsel would be appointed. To date, however, there is nothing in the record
reflecting appellate counsel has been appointed. There is also nothing in the record to suggest
Ruffin has been properly admonished regarding the dangers and disadvantages of proceeding on
an appeal pro se.

         Ruffin has filed a pro se motion requesting an extension of time to file his appellate brief
in which he notes that no appellate counsel was appointed to represent him. In it, he has attached
a letter from the 263rd District Court Coordinator, Erica Thomas-Brice, indicating that Ruffin is
eligible for an appeal bond for cause number 1445769.

        Because the record supports Ruffin’s contention that he is without counsel, we abate this
appeal and remand the case to the trial court for a hearing at which appellant shall be present in
person. The court coordinator of the trial court shall set a date for said hearing and notify the
parties, including appellant. If appellant is now incarcerated, he may appear by closed video
teleconference.1 We direct the trial court to make appropriate written findings of fact and
conclusions of law and to execute any necessary orders on these issues:

           1) Whether appellant still wishes to pursue this appeal;
           2) Whether appellant is now indigent and entitled to appointed counsel; and, if

1      Any such teleconference must use a closed-circuit video teleconferencing system that provides for a
       simultaneous compressed full motion video and interactive communication of image and sound between
       the trial court, appellant, and any attorneys representing the State or appellant. On request, appellant and
       his counsel shall be able to communicate privately without being recorded or heard by the trial court or the
       attorney representing the State.
              indigent,
                   a. immediately appoint counsel on appeal and provide the name and
                      address of appointed counsel to this Court, and
           3) If appellant is not indigent:
                   a. whether he has retained an attorney to file a brief, and, if so, obtain the
                      name, address, and telephone number of retained counsel;
                   b. if appellant has not retained counsel, the trial court shall admonish
                      appellant of the dangers and disadvantages of self-representation, and
                           i. determine whether appellant is knowingly and intelligently
                               waiving his right to counsel; or,
                          ii. if appellant does not wish to proceed pro se, provide a deadline by
                               which appellant must hire an attorney.
See TEX. CODE CRIM. PROC. ANN. art. 1.051(a), (f); Oliver, 872 S.W.2d at 716; Minjares, 577
S.W.2d at 224; cf. TEX. CODE CRIM. PROC. ANN. art. 1.051(g).

        The trial court shall have a court reporter, or court recorder, record the hearing and file
the reporter’s record with the Court no later than 30 days from the date of this order.
Additionally, the trial court’s findings and recommendations and any orders issued pursuant to
this hearing shall be included in a supplemental clerk’s record and filed in this Court no later
than 30 days from the date of this order. If the hearing is conducted by video teleconference, a
certified electronic copy of the hearing shall be filed in this Court no later than 30 days from the
date of this order.

        The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the supplemental
clerk’s record and reporter’s record of the abatement hearing are filed in this Court.

        Appellant’s brief shall be filed within 30 days of the date on which the trial court
conducts the hearing, regardless of whether this Court has reinstated the case on its active
docket.

       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                   X Acting individually


Date: March 9, 2015